Citation Nr: 1815060	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability with degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Kenneth Kabb, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio. 

In September 2004, the Veteran testified at a Decision Review Officer hearing at the RO.  In September 2006, the Veteran testified at a hearing before a Veterans' Law Judge (VLJ) who has since retired.  The case was remanded for a new hearing in September 2014, and the Veteran testified before the undersigned VLJ at a videoconference hearing in February 2016.  Transcripts of all hearings have been associated with the record.  

This matter was previously before the Board.  In a May 2007 decision, the Board denied service connection for a bilateral knee disability with degenerative arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court vacated the Board's May 2007 decision and remanded the matter for compliance with instructions contained in a Joint Motion to Remand.  The matter was returned to the Board in March 2010 wherein it was remanded for additional development.   In February 2012, the Board again denied the Veteran's claim.  The Veteran appealed the denial to the Court.  In August 2012, the Court vacated the Board's February 2012 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Vacate and Remand (JMVR).  The matter was returned to the Board in August 2013, December 2013, September 2014, June 2016, and February 2017 and was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a bilateral knee disability.  Having reviewed the record, the Board finds that additional development is warranted.  The June 2016 and February 2017 Board decisions requested an addendum opinion regarding the etiology of the Veteran's bilateral knee disorder, with specific instructions to the examiner to address a July 1974 service treatment record documenting emergency room treatment for the left knee.  A review of the record indicates that the March 2017 and September 2017 VA addendum opinions have yet to discuss the July 1974 record.  Accordingly, remand is warranted for an opinion on whether the Veteran's bilateral knee disability was at least as likely as not caused by active service, to include discussion of the July 1974 service treatment record.  

Efforts should also be made to obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records not already of record relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Forward the Veteran's claims file to a clinician other than the previous two examiners for an addendum opinion on the nature and etiology of the Veteran's bilateral knee disability.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  The clinician is requested to review the electronic claims file, to include this remand.  Following review of the file, the clinician should provide an opinion as to whether the Veteran's bilateral knee disability at least as likely as not (a probability of 50 percent or greater) had its onset or is otherwise related to active service.  

The clinician must address the July 1974 service treatment record indicating that the Veteran received emergency room for treatment for left knee pain. The case has been remanded twice before for that purpose!! 

In formulating the opinion, the term 'at least as likely as not' does not mean 'within the realm of possibility.'  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusion.  If the clinician is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

2.  Ensure completion of the foregoing especially that the clinician wh conducts the foregoing examination has addressed the July 1974 service treatment record indicating that the Veteran received emergency room for treatment for left knee pain..  Conduct any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




